Citation Nr: 1329768	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  06-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2009, the Board denied the claim on the merits.  The Veteran appealed this decision to the United States Court of Veterans Claims (Court).  By order dated June 2010, the Court granted a Joint Motion for Remand (JMR), vacated the May 2009 Board decision, and remanded the case for compliance with the terms of the JMR.  

In April 2011, the Board denied the claim on the merits, and the Veteran appealed this decision to the Court.  By order dated December 2011, the Court granted a JMR, vacated the April 2011 Board decision, and remanded the case for compliance with the terms of the JMR.

In September 2012, the Board denied the claim on the merits, and the Veteran appealed this decision ot he Court.  By order dated April 2013, the Court granted a JMR, vacated the September 2012 Board decision, and remanded the case for compliance with the terms of the JMR.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO. 


REMAND

In the April 2013 JMR, the parties, in pertinent part, agreed that a current VA examination is warranted to address whether the Veteran has residuals of an organic disease or injury that precludes locomotion without the aid of braces, canes, crutches, or a wheelchair pursuant to 38 U.S.C.A. § 2101(a)(2)(C) and 38 C.F.R. § 3.809(b)(3).  

To ensure compliance with the JMR, additional development is necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examination to assist in determining how the Veteran's service-connected disabilities affect her locomotion.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

After reviewing the file and examining the Veteran, the examiner should provide an opinion to the following question:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities result the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair? 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached.  If the requested information cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

2.  This is a complex case.  The RO/AMC should insure that the question cited is fully addressed by the examiner. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
-

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


